Citation Nr: 0335796	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-12 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial disability rating for low back 
syndrome with a bulging disc at L5-S1; in excess of 10 
percent prior to April 10, 2003, and in excess of 20 percent 
on and after April 10, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to February 
2000. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.

The M&ROC granted service connection for low back syndrome 
with a bulging disc at L5-S1, effective February 24, 2000, 
the date following separation from active service, and 
assigned a 10 percent disability rating.

The veteran perfected an appeal on the assignment of a 10 
percent disability rating.  

In September 2000, the veteran presented oral testimony at a 
hearing held at the M&ROC before a hearing officer, a 
transcript of which has been associated with the claims file.

In November 2002, the Board remanded the issue of an initial 
disability rating in excess of 10 percent for the low back 
disability for further development and adjudicative action.  
The Board also remanded the issue of an initial disability 
rating in excess of 10 percent for left-sided neuralgia of 
the trigeminal cranial nerve for the issuance of a Statement 
of the Case (SOC).  Additionally, the Board asked the M&ROC 
to clarify whether the veteran wanted to withdraw (1) the 
issue of an initial disability rating in excess of 20 percent 
for multiple joint degenerative arthritis and (2) the issue 
of initial disability rating for Raynaud's disease - in 
excess of 40 percent prior to July 30, 2001, and in excess of 
60 percent from July 30, 2001.  

In a May 2003 statement, the veteran indicated that she was 
withdrawing the following issues: an initial disability 
rating in excess of 10 percent for left-sided neuralgia of 
the trigeminal cranial nerve; an initial disability rating in 
excess of 20 percent for multiple joint degenerative 
arthritis; and initial disability rating for Raynaud's 
disease, in excess of 40 percent prior to July 30, 2001, and 
in excess of 60 percent from July 30, 2001.

In a July 2003 rating decision, the M&ROC assigned an initial 
20 percent disability rating for low back syndrome with a 
bulging disc at L5-S1, effective April 10, 2003.

In a November 2003 written argument, the representative 
listed the issue of initial increased disability rating for 
left-sided neuralgia of the trigeminal cranial nerve as an 
issue on appeal and indicated that the M&ROC should have 
issued a SOC.  However, the M&ROC did not have to issue a SOC 
because the veteran withdrew that claim.

In light of the above, the issue is as stated on the title 
page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

On the April 2003 VA examination the examiner diagnosed 
degenerative joint disease of the lower back.  Hence, the 
issue of service connection for joint disease of the lower 
back has been reasonably raised.  Norris v. West, 12 Vet. 
App. 413, 420 (1999); Perry v. West, 12 Vet. App. 365, 368 
(1999).

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In this case, the 
issue of service connection for degenerative joint disease of 
the lower back is inextricably intertwined with the issue on 
appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
Harris, supra.

Inasmuch as the case must be remanded to the VBA AMC for 
above-mentioned reasons, the VBA AMC will be asked to 
accomplish additional necessary development - obtaining 
records and affording the veteran VA examinations.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in  38 C.F.R. § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the M&ROC.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

Such notice should specifically apprise 
her of the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for low back 
symptomatology and lower extremity 
radiculopathy from February 2000 to the 
present.  

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  

Regardless of the appellant's response, 
the VBA AMC should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.  

In any event, the VBA AMC should obtain 
all additional records from the VA 
medical center in Denver, Colorado, for 
the period from September 2000 to the 
present, to include the reports of a 
magnetic resonating imaging (MRI) scan of 
the lower back performed in or around 
April 2002.  

Also, the VBA AMC should obtain all 
additional records from the VA Medical 
Center in Cheyenne, Wyoming, for the 
periods from August 2001 to March 2002 
and from January 2003 to the present.

Additionally, the VBA AMC should obtain 
all records from Cheyenne Medical 
Specialists and the doctor's office where 
she worked in April 2002, to include all 
X-rays of the lumbar spine taken at that 
office.

5.  The VBA AMC should obtain the 
veteran's vocational rehabilitation file.

6.  Following the above, the VBA AMC 
should arrange for VA special orthopedic 
and neurological examinations of the 
veteran by an orthopedic surgeon or other 
appropriate available specialist, 
including on a fee basis if necessary, 
and a neurologist or other appropriate 
available specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of the service-
connected low back syndrome with a 
bulging disc at L5-S1, and ascertaining 
the nature, extent of severity, and 
etiology of the degenerative joint 
disease of the lumbar spine that may be 
present, and the interrelationships, if 
any, between such a disorder and active 
service or the service-connected low back 
syndrome with a bulging disc at L5-S1.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The orthopedic surgeon and neurologist 
should provide explicit responses to the 
following:

(a) For degenerative joint disease of the 
lumbar spine (if found), is it as likely 
as not that it is related to active 
service or if preexisting active service, 
was aggravated thereby?

(b) For degenerative joint disease of the 
lumbar spine (if found), the medical 
specialists should render an opinion as 
to whether it is as likely as not that it 
is caused by or was/were permanently 
worsened by the service-connected low 
back syndrome with a bulging disc at L5-
S1.  

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the medical specialists must 
address the following medical issues:

(1) The baseline manifestations that are 
due to the effects of the degenerative 
joint disease of the lumbar spine;

(2) The increased manifestations that, in 
the orthopedic surgeon's opinion, are 
proximately due to the service-connected 
low back syndrome with a bulging disc at 
L5-S1, based on medical considerations; 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of degenerative joint disease of the 
lumbar spine are proximately due to the 
service-connected low back syndrome with 
a bulging disc at L5-S1.

(c) Do the service-connected low back 
syndrome with a bulging disc at L5-S1 and 
any related disorders involve only the 
joint structure, or do they also involve 
the muscles and nerves?

(d) Do the service-connected low back 
syndrome with a bulging disc at L5-S1 and 
any related disorders cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
medical specialists comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the medical 
specialists must so indicate.

(e) With respect to subjective complaints 
of pain, the medical specialists are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected low 
back syndrome with a bulging disc at L5-
S1 and any related disorders, the 
presence or absence of changes in 
condition of the skin indicative of 
disease due to the service-connected low 
back syndrome with a bulging disc at L5-
S1 and any related disorders, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back syndrome 
with a bulging disc at L5-S1 and any 
related disorders.

The medical specialists must measure the 
excursion of movement of the lumbar 
spine, in each plane tested.  All 
functional impairment due to pain should 
be fully described.

(f) The medical specialists are also 
requested to comment upon whether or not 
there are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected low back syndrome with 
a bulging disc at L5-S1 and any related 
disorders, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment caused by the service-
connected low back syndrome with a 
bulging disc at L5-S1 and any related 
disorders.  If the functional impairment 
by any nonservice-connected problem 
cannot be dissociated, the medical 
specialists should so indicate.

(g) The examiners should comment on any 
interference in employment caused solely 
by the service-connected low back 
syndrome with a bulging disc at L5-S1 and 
any related disorders.

The neurologist should provide explicit 
responses to the following regarding the 
low back syndrome with a bulging disc at 
L5-S1 and any related disorders:

(a) The neurologist should identify any 
nerve(s) affected by the service-
connected low back syndrome with a 
bulging disc at L5-S1 and any related 
disorders and note whether any impairment 
of sensation, paralysis, neuritis or 
neuralgia is present.  

(b) For each nerve affected, the 
neurologist should comment on how it is 
manifested and its severity?

(c) The neurologist should indicate 
whether the service-connected low back 
syndrome with a bulging disc at L5-S1 
causes incapacitating episodes and if so, 
describe the frequency of such episodes 
over the past 12 months.

The examiners should document any 
inability to answer any of the above 
requests.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the VBA 
AMC must review the claims file to ensure 
that any other notification and 
development action required by the VCAA 
is completed.  In particular, the VBA AMC 
must review the claims file and ensure 
that all VCAA notice and development 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.



8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of service 
connection for degenerative joint disease 
of the lumbar spine on a direct basis and 
as secondary to the service-connected low 
back syndrome with a bulging disc at L5-
S1, with consideration of 38 C.F.R. 
§ 3.310(a) (2003) and Allen v. Brown, 7 
Vet. App. 439 (1995).

9.  Thereafter, the VBA AMC should 
readjudicate the issue on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2003).  

In particular, the VBA AMC should 
readjudicate the issue with consideration 
of 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 
4.45, and 4.59 (2003); Fenderson v. West, 
12 Vet. App. 119 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995); and VAOPGCPREC 7-
03, as applicable.  

The VBA AMC should consider the issue 
under the old and revised criteria for 
rating spine disorders, including 
intervertebral disc syndrome, and whether 
a separate rating is warranted for a 
neurological disability resulting from 
the service-connected low back syndrome 
with a bulging disc at L5-S1 pursuant to 
Bierman v. Brown, 6 Vet. App. 125 (1994) 
and 38 C.F.R. § 4.14 (2003).  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claim on appeal, and, 
with respect to increased evaluation, may result in its 
denial, 38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


